229 Ga. 120 (1972)
189 S.E.2d 393
BINNS
v.
THE STATE.
27122.
Supreme Court of Georgia.
Submitted April 11, 1972.
Decided May 3, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.
JORDAN, Justice.
This is an appeal from the overruling of a motion for new trial following conviction for murder and a sentence to life imprisonment. The State has moved to dismiss the appeal, supported by affidavit that the prisoner escaped from confinement on December 11, 1971, and has not been returned to custody. This information of his status as a fugitive is uncontroverted. In these circumstances the appeal is moot. Gravitt v. State, 221 Ga. 812 (147 SE2d 447).
Appeal dismissed. All the Justices concur.